Citation Nr: 1756950	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  09-45 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/ South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Florida Hospital Waterman from October 5 to October 10, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the North Florida/South Georgia Veterans Health System.  The Board remanded the claim in December 2011 and August 2016 for further development.

The Veteran testified at a travel board hearing in July 2011 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to payment or reimbursement of the costs of private medical expenses incurred at Florida Hospital Waterman from October 5 to October 10, 2008.  He essentially contends that the treatment he received at that facility was on an emergent basis and that a VA medical facility was not feasibly available to him at the time of his admission.  

The appellant also contends that his subsequent transfer to a VA facility was delayed, through no fault of his own, due to the VA facility not having sufficient space available and that he was not able to be discharged from the private facility to wait until the VA facility had room.  In this regard, an October 10, 2008 VA addendum prepared by a VA staff nurse in telephone triage details the Veteran's wife's claim regarding her attempts to arrange transport to a VA facility.  The note records the appellant's wife's claim that the Tampa VA already acknowledged the appellant's need for heart surgery but that they did not presently have a monitored bed.  The appellant's wife further stated that the Veteran would need transportation in an ambulance, because the hospital would not let her take him.  It was noted that a fee basis unit in Orlando advised her to call Gainesville fee basis, but Gainesville fee basis advised her to call the Tampa fee basis office.

Additional development is necessary to properly adjudicate this claim.  In the Board's August 2016 remand there was an outstanding question as to whether a medical emergency still existed when the private facility stated that the Veteran could be discharged on October 5, 2008 yet underwent a cardiac catheterization the following day.  In order to address this question, the Board sought to secure the initial physician's review of the claim and, if that physician's review was unavailable, the Board directed that a medical opinion discussing this question must be obtained.  

The record shows that VA has secured the original physician's review; however, upon reviewing the document, the Board finds that it does not contain sufficient information to answer the original question as to when the appellant was medically stable for transfer.  Therefore, in order to clarify these matters, a medical opinion was necessary.  38 U.S.C. § 5103A (d) (2012).

This medical opinion was obtained November 23, 2016 but it references incomplete records and does not answer all applicable questions.  The physician stated that no paper file was available and consequently a paper file was not reviewed.  Notably, a paper file IS available which contains the information cited as "missing" in the physician's opinion.  As such, the paper file must be provided to the author of the November 2016 opinion, and an addendum opinion secured. 

There is also no discussion of the administrative record relating to the fact that the Veteran's wife was attempting to transfer the Veteran to Tampa VA and that transfer could not be coordinated until October 10, 2008.  The North Florida/South Georgia VA healthcare system has not adequately accounted for whether, in October 2008, the nearest VA facility was capable of providing the specific type of care required by the Veteran during his hospitalization from October 5 to October 10, 2008.

Accordingly, the case is REMANDED for the following action:

1.  The North Florida/South Georgia VA healthcare system must request all records from the Florida Hospital Waterman where the Veteran was hospitalized between October 5 and 10, 2008.  This includes all daily charts and all vital records.  If they cannot obtain a complete record the Veteran's entire stay at a private facility, VA must document their attempts and the reason for their failure. 

This record search should include any determinations by the private facility on whether the Veteran could be discharged or transferred prior to October 10, 2008.

2.  The North Florida/South Georgia VA healthcare system must prepare an accounting of available beds at the nearest VA facility at the time of the Veteran's hospitalization and evidence of any attempts to transfer the appellant to a VA facility sooner than October 10, 2008.

3.  The North Florida/South Georgia VA healthcare system must contact the Veteran and request that he submit any additional evidence regarding his or his wife's attempts to transfer him to a VA facility prior to October 11, 2008.  The Veteran is also to be advised that private medical opinions detailing the nature of his condition from October 5 to October 10, 2008, to specifically include addressing whether he was stable for transfer to a VA facility may also be beneficial.  This includes any medical opinions showing that Florida Hospital Waterman was willing to release the Veteran prior to October 11, 2008 assuming the availability of an appropriate bed in the nearest VA facility. 

4.  Following this development, or indication that it cannot be completed, to include an explanation why such development cannot be completed, the North Florida/South Georgia VA Healthcare System must arrange for the medical records from the Veteran's October 2008 hospitalization to be reviewed by an appropriate VA physician.  All of the Veteran's files, to specifically include all electronic files (to include VBMS and Legacy Content Manager files), as well as all paper files must be reviewed by the physician.  Thereafter the physician must offer an opinion stating when the Veteran's condition had stabilized so as to allow for a transfer to a VA facility.  Secondly, the physician must address whether and when in October 2008, the nearest VA facility was capable of providing the specific type of care required by the Veteran during his hospitalization from October 5 to October 10, 2008.  The physician must address all medical and ethical obligations the private facility had surrounding releasing the Veteran prior to availability of a bed in another hospital. 

5.  Thereafter, the North Florida/South Georgia VA Healthcare System must review the record to ensure that all required development has been completed.  To avoid yet a fourth remand the North Florida/South Georgia VA Healthcare System must specifically ensure that the opinion provided fully complies with this remand.  If the report is insufficient, it must be returned to the reviewing physician for corrective action, as appropriate.

6.  After the above development has been completed, readjudicate the Veteran's claim of entitlement to payment or reimbursement for unauthorized private medical expenses from October 5 to October 10, 2008.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




